In the

    United States Court of Appeals
                For the Seventh Circuit
No. 17‐1524

CITY OF CHICAGO,
                                                   Plaintiff‐Appellee,

EX REL. AARON M. ROSENBERG,


                                                 Plaintiff‐Appellant,

                                 v.


REDFLEX TRAFFIC SYSTEMS, INC. and
REDFLEX HOLDINGS, LTD.,
                                              Defendants‐Appellees.


        Appeal from the United States District Court for the 
          Northern District of Illinois, Eastern Division.
            No. 15‐cv‐08271 — John J. Tharp, Judge. 



   ARGUED FEBRUARY 13, 2018 — DECIDED March 12, 2018
2                                                                No. 17‐1524

   Before SYKES and BARRETT, Circuit Judges, and GRIESBACH,
District Judge.*
    GRIESBACH, District Judge. In this classic case of chutzpah,
Aaron  Rosenberg,  a  former  employee  of  Redflex  Traffic
Systems, Inc. (RTSI), seeks a share of the proceeds his former
employer paid the City of Chicago to settle the case against it
arising  out  of  the  fraud  Rosenberg  helped  perpetrate.  In  a
thorough decision, the district judge concluded that Rosenberg
was neither the original source of the information on which the
action was based, nor was he a volunteer within the meaning
of  the  Chicago  false  claims  ordinance  that  authorized  the
action.  The  district  court  therefore  granted  the  defendants’
motion to  dismiss  Rosenberg’s claim  for  lack of jurisdiction
and  denied  Rosenberg’s  request  for  attorney’s  fees.  Com‐
pounding his audacity even more, Rosenberg appeals. We now
affirm.
                                I. Background
    RTSI,  a  Delaware  corporation  with  its  principal  place  of
business  in  Arizona,  produces  and  maintains  traffic  safety
systems for various governmental entities. Aaron Rosenberg,
a citizen of California, was RTSI’s Vice President of Sales and
Marketing  for  North  America.  In  2003,  RTSI  entered  into  a
contract with the City of Chicago to manage the City’s digital
automated  red  light  enforcement  program  (DARLEP).  John
Bills,  the  deputy‐commissioner  of  the  City’s  Department  of
Transportation at the time, was responsible for overseeing the



*
      Of the Eastern District of Wisconsin, sitting by designation.
No. 17‐1524                                                          3

City’s contract with RTSI. RTSI retained Martin O’Malley to be
its Chicago liaison for the contract.
    In March 2012, the Chicago Tribune began printing a series
of articles that inquired about the relationship between RTSI
and Bills. On March 13, 2012, the Tribune explained that the
City  sought  bids  to  replace  the  red‐light  cameras  with
automated speed cameras and that Resolute Consulting LLC,
a  consulting  firm  that  worked  closely  with  RTSI,  promoted
RTSI’s bid for the project. The article reported Bills, who had
supervised  RTSI’s  DARLEP  contract  with  the  City,  had
recently  retired  from  his  position  with  the  City  and  now
worked  for  Resolute  and  the  RTSI‐funded  Traffic  Safety
Coalition. 
    On  October  14,  2012,  the  Tribune  published  an  article
entitled “City red‐light camera vendor under scrutiny,” which
questioned the friendship of Bills and O’Malley. Its investiga‐
tion  revealed  that  Bills  had  ties  to  O’Malley  before  the  City
entered  into  the  DARLEP  contract  with  RTSI.  Though  RTSI
claimed it was unaware of this relationship at the time it hired
O’Malley  to  be  its  Chicago  liaison,  the  Tribune  reported  it
obtained a copy of an August 2010 letter from an RTSI execu‐
tive to Redflex Holdings, Ltd. (RHL), RTSI’s Australian parent
company, which acknowledged Bills’ relationship with O’Mal‐
ley, asserted O’Malley’s role in the DARLEP contract with the
City was unnecessary, and alleged Rosenberg’s expense report
revealed  RTSI  had  paid  the  tab  for  one  of  Bills’  stays  at  a
luxury  hotel  in  Phoenix,  Arizona  in  2010.  The  article  noted
RTSI required that Rosenberg attend anti‐bribery training but
did not report the incident to the City’s Board of Ethics. Three
days later, the Tribune reported the City removed RTSI’s bid
4                                                    No. 17‐1524

for the new speed camera contract because it failed to report
Rosenberg’s conduct to the Board of Ethics. It revealed that the
City Office of Inspector General (OIG) sought to investigate the
allegations related to the bribery scheme.
    On October 18, 2012, the OIG notified RTSI of the pending
investigation, advised RTSI that it had an obligation to cooper‐
ate, and served a request for documents on the company. RTSI
subsequently hired the law firm Sidley Austin to facilitate its
own independent investigation into the bribery allegations and
to  assist  the  company  with  the  OIG  investigation.  In  the
meantime,  the  Tribune  continued  to  report  on  the  bribery
scheme. It reiterated that the City had rejected RTSI’s bid for
the new contract because it was a “non‐responsible bidder”
and noted Bills was asked to resign from his post on the Cook
County Employee Appeals Board. The Tribune reported Sidley
Austin  would  assist  RTSI  in  cooperating  with  the  OIG’s
investigation  and  conduct  an  internal  investigation,  and
revealed  RHL  filed  a  report  with  the  Australian  Securities
Exchange advising that it would take appropriate actions to
ensure its commitment to the highest ethical standards. 
    On January 31, 2013, Sidley Austin attorney Scott Lassar
met with an OIG representative to provide information about
RTSI’s relationship with Bills which included RTSI’s findings
that RTSI paid for Bills’ and O’Malley’s hotel, airfare, and golf
expenses  seventeen  times;  that  Bills  initiated  the  bribery
scheme by offering to help RTSI secure the camera contract in
exchange  for  compensation;  that  Bills  suggested  RTSI  hire
O’Malley to serve as the liaison for the contract and facilitate
the payments from RTSI to Bills; that RTSI paid O’Malley over
No. 17‐1524                                                     5

$2,000,000 from 2003 to 2012; and that Network Electric was a
potential conduit for payments to Bills. 
    As part of the investigation, an OIG representative met with
Rosenberg, who was represented by counsel, on February 4,
2013. An attorney from Sidley Austin was also present. The
OIG advised Rosenberg that he had a duty to cooperate with
the investigation and that his statements would not be used
against him in  a criminal proceeding. During the  interview,
which lasted nearly a full day, Rosenberg described the bribery
scheme  between  RTSI  and  Bills.  He  revealed  the  travel  and
other benefits RTSI provided to Bills, O’Malley’s involvement
as a conduit for RTSI’s payments to Bills, the communications
within  RTSI  about  the  scheme,  and  upper  management’s
knowledge  of  the  scheme.  RTSI  terminated  Rosenberg’s
employment with the company on February 20, 2013.
    Four days after Rosenberg’s interview, the Chicago Tribune
reported the conclusions of RTSI’s investigation. It noted the
investigation revealed company executives courted Bills with
thousands of dollars in free trips to the Super Bowl and other
events  and  raised  questions  into  the  company’s  hiring  of
O’Malley. The Tribune revealed RTSI would lose its DARLEP
contract  with  the  City.  On  February  22,  2013,  the  Tribune
reported that RTSI terminated Rosenberg for his “dishonest
and  unethical  conduct”  and  filed  a  lawsuit  against  him  in
Maricopa County, Arizona, regarding the bribery scheme. In
a March 2013 article, the Tribune disclosed that RTSI’s attor‐
neys acknowledged that it was “likely true” that its officials
intended to bribe Bills. On March 4, 2013, the Tribune noted
RHL had filed a public summary of the investigation with the
Australian  Securities  Exchange.  The  Tribune  reported  the
6                                                    No. 17‐1524

scheme  came  under  federal  criminal  investigation  in  a
March 16, 2013 article. Reports regarding the bribery scheme
continued into 2014.
     On April 15, 2014, Rosenberg filed this action against RTSI
under seal pursuant to the qui tam provision of the City’s False
Claims Ordinance (FCO), Chicago Municipal Code §§ 1‐22‐010
et seq., in the Circuit Court for Cook County. Rosenberg alleged
RTSI engaged in a bribery scheme and other illegal activities to
obtain a contract with the City related to its digital automated
red‐light camera enforcement program. The City subsequently
intervened in the action, and RTSI removed the case to federal
court, asserting diversity jurisdiction under 28 U.S.C. § 1332.
The City then amended the complaint to include allegations
against RHL and supplemented the FCO claim with additional
claims under the Chicago municipal code, Illinois statutes, and
common law. 
    On  February  16,  2016,  RTSI  and  RHL  moved  to  dismiss
Rosenberg as relator pursuant to Rule 12(b)(1) of the Federal
Rules of Civil Procedure. The court granted the motion and
dismissed  Rosenberg  as  relator.  The  City,  RTSI,  and  RHL
reached a settlement and moved to dismiss the lawsuit with
prejudice on February 6, 2017. Rosenberg filed a petition for an
award  of  a  relator’s  share  of  the  settlement  proceeds  and
attorney’s fees for his lawyer’s contributions to the case. The
district  court  denied  Rosenberg’s  petition.  Rosenberg  now
appeals both district court decisions.
                          II. Analysis
  We review the district court’s dismissal for lack of subject‐
matter jurisdiction de novo. Glaser v. Wound Care Consultants,
No. 17‐1524                                                            7

Inc., 570 F.3d 907, 912 (7th Cir. 2009) (citing Scott v. Trump Ind.,
Inc., 337 F.3d 939, 942 (7th Cir. 2003)); see also United States ex
rel. Absher v. Momence Meadows Nursing Ctr., Inc., 764 F.3d 699,
707  (7th  Cir.  2014)  (“We  review  de  novo  challenges  made
pursuant to the FCA’s bars.” (citing United States ex rel. Feingold
v. AdminaStar Fed., Inc., 324 F.3d 492, 494–95 (7th Cir. 2003))).
Yet,  we  review  findings  of  fact  considered  in  determining
jurisdiction only for clear error. Absher, 764 F.3d at 707 (cita‐
tions omitted).
    The  City’s  FCO  is  an  anti‐fraud  ordinance  that  closely
mirrors  the  federal  False  Claims  Act  (FCA),  31  U.S.C.
§§ 3729 et  seq. Under the ordinance, a party that engages in
fraud  against  the  City  is  liable  for  civil  penalties  and  treble
damages.  Chi.  Mun.  Code  §  1‐21‐010.  An  action  may  be
brought on behalf of the City by either corporation counsel or
a  private  person,  a  relator,  through  the  FCO’s  qui  tam
provision. Id. § 1‐22‐030. The City may choose to intervene in
a qui tam action or allow the relator to proceed alone. If the
relator remains as a party, he is entitled to a percentage of any
proceeds  or  settlement  that  is  obtained.  Id.  In  addition,  the
ordinance provides that a person who is entitled to a share of
proceeds shall also receive reasonable attorney’s fees and costs.
Id. § 1‐22‐030(d)(3). The FCO contains a public disclosure bar
to suit, which states:
        No court shall have jurisdiction over an action
        under  this  section  based  upon  the  public
        disclosure  of  allegations  or  transactions  in  a
        criminal,  civil,  or  administrative  hearing,  in  a
        legislative, administrative, or Inspector General’s
        report, hearing audit, or investigation, or from
8                                                      No. 17‐1524

       the news media, unless the action is brought by
       the corporation counsel or the person bringing
       the  action  is  an  original  source  of  the
       information … .”
Id. § 1‐22‐030(f).
    Notwithstanding several amendments to the FCA in 2010,
the  district  court  here,  with  the  agreement  of  the  parties,
looked to federal case law construing the FCA in applying the
FCO. We do as well. Given the substantive similarity between
the  Illinois  False  Claims  Act  (IFCA),  740  Illinois  Compiled
Statutes 175/4, and the FCA, Illinois courts have relied upon
federal cases interpreting the FCA in construing the provisions
of the IFCA. See People ex rel. Schad, Diamond & Shedden, P.C. v.
My Pillow, Inc., 82 N.E.3d 627, 632 (Ill. App. Ct. 2017) (noting
that  in  construing  the  IFCA,  “Illinois  courts  have  relied  on
federal courts’ interpretation of the Federal False Claims Act
for guidance”). We are confident Illinois courts would likewise
look to federal FCA cases in interpreting the FCO. 
     In  federal  FCA  cases,  we  apply  a  three‐step  analysis  in
determining  whether  the  public  disclosure  bar  prevents  an
individual from acting as relator. See Cause of Action v. Chicago
Transit Auth., 815 F.3d 267, 274 (7th Cir. 2016) (citing Glaser, 570
F.3d at 913). First, the court examines whether the allegations
in  the  complaint  have  been  “publicly  disclosed”  before  the
relator filed the complaint. The court then determines whether
the relator’s lawsuit is “based upon” those publicly disclosed
allegations.  If  these  first  steps  are  satisfied,  the  public
disclosure bar applies unless the relator is an “original source”
of the information upon which the lawsuit is based. Id. The
No. 17‐1524                                                         9

relator bears the burden of proof at each step of the analysis.
Glaser, 570 F.3d at 913 (citations omitted).
   A. Public Disclosure
     The court first turns to whether the information contained
in  Rosenberg’s  complaint  was  publicly  disclosed.  Facts  are
publicly  disclosed  when  the  “critical  elements  exposing  a
transaction  as  fraudulent  are  placed  in  the  public  domain.”
Feingold, 324 F.3d at 495. Rosenberg’s argument assumes that
the court is to consider whether the information relating to the
bribery scheme had been publicly disclosed at the time of his
February 4, 2013 interview with the OIG. But that is not the
standard. Instead, the court must consider whether the facts
Rosenberg alleged in his complaint had been publicly disclosed
at  the  time  the  complaint  was  filed.  As  the  district  court
thoroughly demonstrated in a chart comparing the allegations
of Rosenberg’s complaint with the publicly disclosed informa‐
tion, they were. 
    As early as October 2012, the Chicago Tribune published
articles  relating  to  the  bribery  scheme  and  the  relationship
between Redflex, Bills, and O’Malley. In particular, the Tribune
reported  on  October  14,  2012,  that  an  RTSI  executive  (not
Rosenberg)  had  alleged  two  years  earlier  that  there  was  an
improper  relationship  between  Bills  and  O’Malley;  that
O’Malley’s  role  as  liaison  between  RTSI  and  the  City  was
unnecessary;  that  Bills  began  working  for  the  RTSI‐funded
Traffic Safety Coalition after retiring from the City; and that
RTSI  had  paid  for  Bills’  stay  at  a  luxury  hotel  in  Phoenix,
Arizona. The Tribune also confirmed that the City’s OIG was
investigating any wrongdoing involving RTSI’s relationship
10                                                      No. 17‐1524

with Bills. In November 2012, the Tribune remarked that RTSI
hired  Sidley  Austin  to  assist  with  its  response  to  the  OIG’s
investigation  and  to  begin  its  own  internal  investigation.
Throughout  2013  and  2014,  the  Tribune  continued  to  run
articles on the investigation. The Tribune articles reported that
RHL  submitted  a  press  release  to  the  Australian  Securities
Exchange on March 4, 2013, which summarized the results of
its internal investigation; that RTSI terminated Rosenberg and
other  executives  based  on  that  investigation;  and  that  RTSI
filed  a  lawsuit  against  Rosenberg  in  Maricopa  County,  Ari‐
zona, which alleged Rosenberg made inappropriate payments
on behalf of Redflex to employees or customers. In short, the
dozens  of  articles  printed  by  the  Tribune  and  RHL’s  March
2013  press  release  placed  “critical  elements  exposing  the
transaction as fraudulent” in the public domain. Id. There is no
doubt  that  by  April  15,  2014,  the  day  Rosenberg  filed  his
complaint, the bribery scheme had been publicly disclosed.
     B. Based Upon
     Though  the  information  contained  in  Rosenberg’s  com‐
plaint was publicly disclosed, he may avoid the public disclo‐
sure bar if his action is not “based upon” those disclosures. A
relator’s complaint “is ‘based upon’ publicly disclosed allega‐
tions  or  transactions  when  the  allegations  in  the  relator’s
complaint  are  substantially  similar  to  publicly  disclosed
allegations.” Glaser, 570 F.3d at 920. Importantly, the question
is not whether the allegations in the relator’s complaint depend
upon or are derived from the publicly disclosed information.
Id.  at  914–15.  Because  he  had  “inside  knowledge”  of  the
bribery, Rosenberg’s allegations likely were not either depend‐
ent upon or derived from the public disclosures. But that is no
No. 17‐1524                                                             11

longer  the  test.  Id.  at  920,  overruling  United  States  v.  Bank  of
Farmington, 166 F.3d 853 (7th Cir. 1999), and United States ex rel.
Fowler v. Caremark RX, L.L.C., 496 F.3d 730 (7th Cir. 2007)).
    Under current law, a relator must “present ‘genuinely new
and  material  information’  beyond  what  has  been  publicly
disclosed.”  Cause  of  Action,  815  F.3d  at  281  (quoting  United
States  ex  rel.  Goldberg  v.  Rush  Univ.  Med.  Ctr.,  680  F.3d  933,
935–36 (7th Cir. 2012)). Rosenberg asserts his complaint adds
details  not  explicitly  contained  in  the  Tribune’s  articles.  But
these details alone are not enough to establish that his allega‐
tions  are  not  substantially  similar  to  the  publicly  disclosed
information.  After  all,  Rosenberg’s  complaint  describes  the
same bribery scheme involving Bills, O’Malley, and RTSI that
was  publicly  disclosed  through  the  Tribune  articles  that
chronicled  the  events,  nature,  and  scope  of  the  scheme  for
nearly two years. The information that may have been added
in Rosenberg’s complaint is not “genuinely new or material”
such  that  the  complaint  is  not  based  upon  the  publicly  dis‐
closed allegations. Goldberg, 680 F.3d at 936. It thus follows that
Rosenberg’s claim is barred unless he can show that he is an
“original source” of the information.
    C. Original Source
    Because the allegations contained in Rosenberg’s complaint
are substantially similar to the information already available in
the public domain at the time he filed the action, Rosenberg
may  act  as  relator  only  if  he  is  an  “original  source”  of  the
information. Glaser, 570 F.3d at 921. Under the FCO, an original
source  is  “an  individual  who  has  direct  and  independent
knowledge  of  the  information  on  which  the  allegations  are
12                                                       No. 17‐1524

based and has voluntarily provided the information to the city
before filing an action under this section which is based on the
information.” Chi. Mun. Code § 1‐22‐030(f). The parties do not
dispute that Rosenberg had direct knowledge of the scheme
through the nature of his employment with RTSI. Therefore,
we  need  only  address  whether  Rosenberg  “voluntarily
provided” the information.
    Although the FCO does not define the term “voluntarily,”
several  courts  have  addressed  this  issue  under  the  FCA.  In
United States ex rel. Barth v. Ridgedale Electric Inc., for instance,
an electrical worker and electrical workers’ union filed a qui
tam  action  on  behalf  of  the  United  States,  alleging  a  federal
contractor had violated the FCA by submitting false payroll
reports to the government for a federally funded construction
project. 44 F.3d 699, 701 (8th Cir. 1995). The Eighth Circuit held
that the district court properly dismissed the action for lack of
subject  matter  jurisdiction  because  the  Union  did  not  have
direct knowledge of the false claims and the worker’s disclo‐
sure was not voluntary. The court held that the disclosure by
the  worker,  Barth,  was  not  voluntary  because  he  only  pro‐
duced the information in response to discussions initiated by
a federal investigator, even though he knew about the fraudu‐
lent activities  for  more than two years. Id. at  704. The court
reasoned that finding Barth’s disclosure to be voluntary would
ignore  the  Act’s  purpose,  “which  is  to  encourage  private
individuals who are aware of fraud against the government to
bring such information forward at the earliest possible time
and  to  discourage  persons  with  relevant  information  from
remaining  silent.”  Id.  Rewarding  Barth  now  “for  merely
No. 17‐1524                                                             13

complying  with  the  government’s  investigation,”  the  court
concluded, “is outside the intent of the Act.” Id.
     Similarly,  in  United  States  ex  rel.  Paranich  v.  Sorgnard,  the
Third Circuit held that the relator’s disclosure in response to a
subpoena was not voluntary because information “not specifi‐
cally compelled but nonetheless brought forward as a result of
the  government’s  pointed  contact  should  not  be  deemed
‘voluntarily’ provided.” 396 F.3d 326, 341 (3d Cir. 2005). The
court  acknowledged  that  “voluntariness”  would  be  under‐
mined if it allowed “a relator to extract the benefit of a qui tam
action  where  his  participation  in  the  investigation  was
precipitated by a subpoena and sustained by self‐interest, with
all indications suggesting that the relator would not have come
forward otherwise.” Id.
    Rosenberg asserts these cases are distinguishable from the
instant one because he was not legally compelled or obligated
to participate in the OIG investigation, submit to an interview,
or  provide  any  information  to  the  City.  He  also  argues  that
because the FCO is an Illinois municipal ordinance, the court
must consult the Illinois state appellate courts to determine its
meaning. Citing Kahr v. Markland, 543 N.E.2d 579, 582 (Ill. App.
Ct. 1989), in which the Appellate Court of Illinois defined the
term “voluntary” to mean “proceeding from the will or from
one’s  own  choice  or  consent,”  Rosenberg  argues  that  his
disclosure to the OIG falls within this definition.
   The definition of “voluntary” in Kahr  has  no application
here. The meaning of a word differs according to the context in
which it is used. See Yates v. United States, 135 S. Ct. 1074, 1082
(2015) (“In law as in life, however, the same words, placed in
14                                                    No. 17‐1524

different  contexts,  sometimes  mean  different  things.”).  Kahr
dealt with a “voluntary transfer of possession” with respect to
“instruments,  documents  of  title,  chattel  paper  or  certified
securities” under the UCC, 543 N.E.2d at 582, a context entirely
different from the FCO. To apply that definition here would
ignore the clear purpose of the FCO, “which is to encourage
private  individuals  who  are  aware  of  fraud  against  the
government to bring such information forward at the earliest
possible time and to discourage persons with relevant informa‐
tion from remaining silent.” Barth, 44 F.3d at 704. To accom‐
plish  that  purpose,  “voluntary,”  as  used  in  the  FCO,  must
mean something more than the absence of physical coercion or
immediate legal compulsion. 
    In Glaser, we noted that the voluntary disclosure require‐
ment “is designed to reward those who come forward with
useful information and not those who provide information in
response to a governmental inquiry.” 570 F.3d at 917 (citing
Paranich,  396  F.3d  at  338–41).  The  latter  is  precisely  what
Rosenberg did here. Even though he was not served with a
subpoena,  his  disclosures  to  the  OIG  cannot  be  deemed
voluntary.  As  the  district  court  found,  his  disclosures  were
motivated purely by his own self‐interest. The OIG requested
Rosenberg submit for an interview and provide information in
exchange for an express immunity agreement. Having read the
writing on the wall, Rosenberg divulged information about the
bribery  scheme  in  which  he  was  an  active  and  essential
participant for nearly ten years. Rosenberg did not voluntarily
initiate contact with the OIG and only provided information
once he was contacted as part of the City’s investigation. To
hold  that  Rosenberg’s  disclosure  was  voluntary  simply
No. 17‐1524                                                     15

because no formal legal process required his cooperation in the
investigation  would  frustrate  the  FCO’s  essential  goal  of
motivating true volunteers and transform the ordinance into a
vehicle for fraudsters to evade responsibility while at the same
time profiting further from their crimes. No reasonable reading
of the FCO requires such a result. Rosenberg’s disclosures were
not  voluntary,  and  the  district  court  correctly  concluded
Rosenberg  did  not  qualify  as  an  original  source  of  the
information.
   D. Entitlement to Proceeds and Attorney’s Fees
    Finally,  Rosenberg  asserts  that,  as  the  individual  who
brought the action, he is entitled to a portion of the settlement
proceeds as well as attorney’s fees and costs. The FCO’s award
provision reads: “If the city proceeds with an action brought by
a person under this section, such person shall … receive at least
15 percent but not more than 25 percent of the proceeds of the
action or settlement of the claim … .” Chi. Mun. Code § 1‐22‐
030(d)(1).
      


    But the language of the public disclosure bar is that “[n]o
court shall have jurisdiction” over an action to which the bar
applies. Id. § 1‐22‐030(f). In Rockwell Corp. v. United States, 549
U.S.  457  (2007),  the  Court  held  that  “an  action  originally
brought by a private person, which the Attorney General has
joined,  becomes  an  action  brought  by  the  Attorney  General
once  the  private  person  has  been  determined  to  lack  the
jurisdictional prerequisites for suit.” Id. at 478. Although the
16                                                    No. 17‐1524

language expressly barring jurisdiction was removed from the
FCA by the 2010 amendments, thereby calling into question
Rockwell’s holding that the public disclosure exception to the
FCA is jurisdictional, see Cause of Action, 815 F.3d at 271 n.5, the
FCO has not been similarly amended and thus its jurisdictional
bar remains. Applying Rockwell, then, it follows that because
the City intervened in the action and Rosenberg is jurisdiction‐
ally barred from acting as relator under the public disclosure
bar, he is no longer considered the individual who brought the
action.
    Rosenberg  attempts  to  avoid  Rockwell  by  drawing  a
distinction  between  the  relator  as  a  party  and  the  “person
bringing  the  action.”  Rockwell  does  not  apply,  he  argues,
because he is seeking a share of the settlement and attorney’s
fees not as a relator but as the “person bringing the action.” We
agree  with  the  district  court  that  the  distinction  Rosenberg
attempts  to  draw  finds  no  support  either  in  the  holding  of
Rockwell or in logic. A relator in a qui tam action is the person
bringing the action, and to adopt Rosenberg’s interpretation of
the FCO would effectively read the public disclosure bar out of
the ordinance.
    Because  the  FCO  authorizes  the  district  court  to  award
Rosenberg fees and a portion of the recovery only if this is “an
action brought by” Rosenberg, his dismissal under the public
disclosure bar forecloses his claim to the benefits of the lawsuit.
The judgment of the district court is therefore AFFIRMED.